     Case 5:18-cv-01125-SP Document 136 Filed 12/17/19 Page 1 of 1 Page ID #:4775

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV18-01125-SP                                            Date      December 17, 2019

 Title             Omar Arnoldo Rivera Martinez, et al. v. The Geo Group, Inc., et al.




 Present: The                    SHERI PYM, United States Magistrate Judge
 Honorable

         John Lopez / Kimberly I. Carter                                   CS-RS-3 12-17-19
                        Deputy Clerk                                     Court Reporter / Recorder


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:

                   Catherine E. Sweetser                                   Carmen M. Aguado
                     Rachel Steinback
                   Monique A. Alarcon
                     Kristina A. Harootun
 Proceedings:                 Hearing on Defendants The GEO Group and City of Adelanto’s
                              Motion for Summary Judgment [108] and Defendants Diaz and
                              Campos’ Motion for Summary Judgment [111]

      On December 17, 2019, the court held a hearing on the above entitled motions.
The case was called and counsel made their appearances. The court heard argument from
counsel.

       The parties may submit supplemental briefing to court not to exceed five pages on
or before December 20, 2019. The motions are taken under submission. The court will
issue a separate order detailing the court’s ruling on the motions.




                                                                                            1    :       32
                                                               Initials of Preparer   jlo




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
